       Case 1:14-cv-09662-JSR Document 902 Filed 10/11/18 Page 1 of 11
         Case 1:14-cv-09662-JSR Document 901 Filed 10/10/18 Page 1 of 2

                                                               USDCSDNY                        ·1
                                                               DOCUMENf
UNITED STATES DISTRICT COURT                                   ELECTR.ONICALLY i:.·ru     .I

SOUTHERN DISTRICT OF NEW YORK                                                                  I


                                                               DOC #:                   I
                                                                                    iT: ft7r
                                                               DATE FILED:.- -    -~1LL~
IN RE PETROBRAS SECURITIES
LITIGATION                                            Case No. 14-CV-9662 (JSR)

                                                      CLASS ACTION




                        STIPULATION AND          [PrJ         ~
                                                                  ORDER

       WHEREAS, on May 10, 2018, class member William Thomas Haynes, as trustee for the

benefit of the W. Thomas and Katherine Haynes Irrevocable Trust for the benefit of Sara L. Haynes

("Haynes") filed an objection to the proposed settlement and approximately $299 million fee and

expense request of class counsel;

       WHEREAS, the Court awarded approximately $204 million in fees and expenses to class

counsel in orders entered on June 25, 2018, and June 29, 2018;

       WHEREAS, Haynes moved for attorneys' fees in the amount of $199,400 for his work he

argued benefitted the class and, in support of his motion, provided to the Court upon request his
attorneys' lodestar billing records by email on August 2, 2018;

       WHEREAS, the Court awarded Haynes fees of $11,731.65, an amount that equaled 10%

of his lodestar, and Haynes appealed that order to the U.S. Court of Appeals for the Second Circuit

in a case assigned number 18-2708.
       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

the parties, subject to approval by the Court, as follows:
        1.     The lodestar billing records that Haynes provided to the Court on August 2, 2018,

attached hereto as Exhibit A, are now deemed part of the record pursuant to Federal Rule o.f

Appellate Procedure 10( e)(2).
      Case 1:14-cv-09662-JSR Document 902 Filed 10/11/18 Page 2 of 11
      Case 1:14-cv-09662-JSR Document 901 Filed 10/10/18 Page 2 of 2




Date. October I0, 2018

Stipulated and agreed to by:
                                                          COMPLTITIVL E\JTl~RPR!Sl INST! !'Li 1l
 POMER!\N l'Z LLP
                                                          CTNTLR     rem CLJ\SS AC 110~ I AIR.\ILSS

 By   &'.'lUlJMf l~1Llli:cl
      Emma G1!111ore
                                                          By ,   ~· /I ro~/\\
                                                                rllA
                                                             ~~.Mi;-rr~-UV--
                                                                                            ,   --
      600 ThirJ A venue                                        1310 L Street NW. 7th l '!oor
      New York, NY 10016                                       Wa~hington. DC 20005
      J'el 212-66 I - I I 00                                  Tel.: 917-327-2392
      pliebcnnan~0pomlaw           com                        anna.~\J ohn '.rl}ce i .Drg


 Allorney.1   for   C ·1a1\ Re1}1·e1e11fa/1ve1 and        A llorneys for W11/wm Tho mm llmme 1 m
 the .)'e11/eme11/ ( '/m1                                 trusfre for rhe hem:fi1 uf W lhoma1 und
                                                          Kothenne Hmmes frrel'ocohle Tru.11 for the
                                                          henej)f o/ «·.,ara /, Hayne1


SO OR.DERED
J'1115 ___/O~day of October. 2018




                                              lJnited State'> Distr1d Judge
Case 1:14-cv-09662-JSR Document 902 Filed 10/11/18 Page 3 of 11
Case 1:14-cv-09662-JSR Document 901-1 Filed 10/10/18 Page 1of9




                EXHIBIT A
                           CaseCase
                                1:14-cv-09662-JSR    Document 902 Filed 10/11/18 Page 4 of 11
                                    1:1.!\~-~~Bt?ra!%~urlit~~lt!~io~™-6 ~ 14 Et!~~6£21(1.~)l-8 Page 2 of 9
                                                  Timesheets supporting Motion for an Award of
                                                             Attorneys' Fees (Dkt. 839)



Timekeeper: Theodore H. Frank
   4/18/2018 Vo1cemail from potential client 1 re Petrobras settlement                                                                  0.1
             Due diligence re and emails with potential client 1; review settlement filings; email to Frank Bednarz* & Melissa
   4/19/2018 Holyoak re Petrobras case; email from Bednarz re potential client 2 re same                                                0.9
   4/20/2018 Teleconferences with team re feasib1hty of Petrobras objection                                                             0.6
               Email from A. Schulman re earlier Judge Rakoff Petrobras rulings and hearing coverage; review same; emails with
   4/20/2018   potential client 2 re class membership                                                                                   0.2
   4/22/2018   Teleconference with and email with potential client 1 re possible Petrobras objection                                    0.4
   4/22/2018   Emails with team re potential client 1 call                                                                              0.1
   4/23/2018   Potential clrent 1 due diligence                                                                                         0.3

               Memo to and emails with Litigation Advisory Committee re possible Petrobras objection, potential clients 1 and 2;
   4/23/2018   email w team re [other] case's applicability to Petrobras; email to potential client 1 re class membership               0.7
   4/24/2018   Emails w potential client 1 re class membership; email from T. Haynes re willingness to object                           0.2
   4/25/2018   Teleconference with T. Haynes re class membership, objection                                                             0.3
   4/25/2018   Teleconferences with A. St. John re Petrobras objection                                                                  0.3
   4/25/2018   Teleconferences with M. Holyoak re T. Haynes retainer, recognized loss status                                            0.2
               Emails to and from T. Haynes re class membership, optimal objector status, review documents; emails with M.
   4/25/2018   Holyoak and A. St. John re recognized loss                                                                               0.6
   4/27/2018   Emails with M. Holyoak re T. Haynes retainer                                                                             0.2
    5/1/2018   Review and edit T. Haynes retainer; emails with M. Holyoak re same                                                       0.2
    5/2/2018   Email with A. Schulman/F. Bednarz/M. Holyoak re Petrobras status                                                         0.1
    5/8/2018   Email from T. Haynes re retainer, declaration                                                                            0.1
               Review and edit drafts of T. Haynes declaration; emails with T. Haynes, team re same, claim number; review,
    5/9/2018 research, edit, sign T. Frank declaration; emails with team re same                                                        1.8
    5/9/2018 Teleconference with M. Holyoak re objection                                                                                0.1
               Emails with other objector, team re subpoena; review other objection and subpoena; emails with T. Haynes, team
               re T. Haynes objection; emails with A. St. John/A. Schulman/M. Holyoak and T. Haynes re T. Haynes subpoena;
   5/10/2018 review subpoena; review Dkt. 799 and email to A. St. John re same                                                          1.3
   5/10/2018 Teleconference with A. St. John re T. Haynes subpoena and strategy for responding                                          0.3


*Mr. Bednarz is an attorney with CCAF. Because much of his work on the case involved administrative tasks, his time was excluded from the
lodestar.
                       Case 1:14-cv-09662-JSR Document 902 Filed 10/11/18 Page 5 of 11
                          Case l:lLJiriG'ld~~ei?r~~urQ~~lt!mgmio~9'%~ 14 ~~§61;2/~~8 Page 3 of 9
                                               Timesheets supporting Motion for an Award of
                                                          Attorneys' Fees (Dkt. 839)

5/11/2018 Teleconferences with M. Holyoak re T. Haynes subpoena                                                                    0.3
5/11/2018 Emails with M. Holyoak/T. Haynes/A St. John re T. Haynes subpoena, deposition prep, discovery strategy                   0.3
5/12/2018 Emails with A. St. John/M. Holyoak re subpoena, discovery issues                                                         0.1
5/13/2018 Review draft A. St. John letter to J. A. Lieberman; emails with A. St. John and M. Holyoak re same                       0.2
5/14/2018 Teleconference with A. St. John re discovery issues                                                                      0.1
          Edit A. St. John letter to J.A. Lieberman; emails with A. St. John and M. Holyoak re same; review redactions of
5/14/2018 retainer; review other objector email to J.A. Lieberman; emails w team re T. Haynes subpoena                             0.7
          Emails with A. St. John/M. Holyoak/T. Haynes re likely line of plaintiffs' attack, deposition prep, brokerage history;
           emails with A. St. John re Judge Rakoff call prep, result of call; J.A. Lieberman letter; emails with A. St. John re
5/15/2018 same; review, research, and edit draft letter to J.A. Lieberman and emails with A. St. John re same                      2.4
          Teleconferences with A. St. John/T. Haynes re Judge Rakoff call, discovery issues, class membership proof,
5/15/2018 brokerage history                                                                                                        0.4

           Emails w A. St. John/T. Haynes/M. Holyoak re and review J.A. Lieberman correspondence, plaintiffs' request for
5/16/2018 extension, T. Haynes deposition preparation and other discovery issues; email from T. Haynes re brokerage issues         0.7
          Research re and email to A. St. John re supporting case law re objector motivations; edit A. St. John letter
           responding to J.A. Lieberman and emails with A. St. John re same; emails with T. Haynes re consulting income,
5/17/2018 document search; review documents                                                                                        1.0

           Review Dkts. 810, 814 and emails to team re same; emails with A. St. John re Rakoff call, document production;
5/18/2018 emails with T. Haynes/A. St. John/M. Haynes re T. Haynes declaration and possible need for A. St. John declaration       1.5
5/19/2018 Emails from A. St. John and T. Haynes re T. Haynes declaration                                                           0.1
          Emails with T. Haynes/A. St. John/M. Holyoak re brokerage issues, T. Haynes declaration; edits re same; emails
5/20/2018 with A. St. John re email to Mr. Menand                                                                                  0.6
5/20/2018 Teleconference with T. Haynes/A. St. John re discovery request, T. Haynes declaration narrative                          0.9
           Emails from A. St. John/F. Bednarz re document production; emails from A. St. John re in camera review and
           results; emails with A. St. John re production deadline, compliance with court order; emails with A. St. John re T.
5/21/2018 Haynes declaration and review and edit same                                                                              1.3


5/22/2018 Emails with A. St. John re confidentiality designations; emails with T. Haynes/A. St. John re T. Haynes declaration      0.4
5/23/2018 Teleconferences with A. St. John re discovery issues                                                                     0.3




                                                                      2
                         Case 1:14-cv-09662-JSR Document 902 Filed 10/11/18 Page 6 of 11
                             Case l:lL\~-~~&i?i--~~u~~~'e~b~™-6 ~ 14 &!~~4~1(}~~8 Page 4 of 9
                                                Timesheets supporting Motion for an Award of
                                                           Attorneys' Fees (Dkt. 839)

              Email to team re other case brief using Petrobras discovery tipping hand for Petrobras plaintiffs' strategy; emails
              with A. St. John re Defendant document request; review and edit letter to court and emails with A. St. John re
              same; research re retainer issues raised by Plaintiffs and emails with team re same; emails from T. Haynes and A.
  5/23/2018 St. John re T. Haynes declaration                                                                                          1.9
            Communications with team re anticipated retainer issues and need for precision in responding to Plaintiff
  5/24/2018 arguments re retainer                                                                                                      0.9
            Emails from A. St. John/M. Holyoak re document production; from T. Haynes/A. St. John re T. Haynes declaration;
              review Plaintiffs' letter to court and emails with team re same; emails with A. St. John re court ruling and need for
  5/24/2018 surreply                                                                                                                   0.4
            Emails with A. St. John re viability of motion to strike; research re [related] case; review Dkts. 824, 825, and emails
              to team re same, Rule 23(a)(4) issues; emails with A. St. John re Rule 11 possibilities; teleconference with M.
  5/25/2018 Holyoak re same                                                                                                            1.1
  5/26/2018 Emails with A. St. John re Rule 11 possibilities; research re response to Plaintiffs' ethical arguments                    0.3
  5/27/2018 Email from A. Schulman re public interest law firm self-representation                                                     0.1
  5/28/2018 Email to team re [related] Supreme Court precedent                                                                         0.1
  5/29/2018 Emails from A. St. John re surreply, claim filing deadlines; to team re Rule 30b issues                                    0.1
  5/30/2018 Emails with A. St. John re surreply; from T. Haynes re claim submissions                                                   0.1
  5/31/2018 Emails from A. St. John, A. Schulman, M. Holyoak re surreply                                                               0.1
   6/1/2018 Teleconference with A. St. John re surreply                                                                                0.3
   6/1/2018 Research, edit surreply, exhibits                                                                                          1.6
    6/4/2018 Teleconferences with A. St. John re fairness hearing                                                                      0.3
Total                                                                                                                                 27.6



Timekeeper: Melissa Holyoak
              Review correspondence with T. Frank and T. Haynes re potential objection; review settlement and notice; review
  4/25/2018 brokerage statement re potential claim; conference/email with T. Frank and A. Schulman re same.                            1.6
  4/27/2018 Draft retainer; correspondence with T. Frank re same.                                                                     0.8
  4/27/2018 Conference with A. St. John and A. Schulman re draft objection.                                                           0.3
  4/30/2018 Research for objection.                                                                                                    1.0
  4/30/2018 Conference with A. St. John and A. Schulman re objection.                                                                 1.1
    5/1/2018 Conference with A. St. John and A. Schulman re objection.                                                                0.7


                                                                       3
                          CaseCase
                               1:14-cv-09662-JSR  Document 902 Filed 10/11/18 Page 7 of 11
                                   1:1~~~~&i?,.-a!%~u,Q~~'t!~fo~~~ 14 Ei!~§61;~/~~~8 Page 5 of 9
                                                 T1mesheets supporting Motion for an Award of
                                                            Attorneys' Fees (Dkt. 839)

   5/1/2018   Research for objection.                                                                                              0.5
   5/3/2018   Conference with A. Schulman re draft objection.                                                                      0.7
   5/6/2018   Research and draft objection.                                                                                        5.3
   5/7/2018   Conferences with team and T. Haynes re objection.                                                                    0.8
   5/8/2018   Research and draft objection.                                                                                        5.8
   5/8/2018   Conference with A. Schulman re draft objection.                                                                      0.3
              Research and draft objection; conference with A. Schulman re same; conference with A. St. John re same; revised
   5/9/2018   draft declaration.                                                                                                   5.9
   5/9/2018   Conference with T. Frank re objection.                                                                               0.1
  5/10/2018   Research and draft objection; conference with A. St. John re same.                                                   2.2
  5/11/2018   Conference with A. St. John re discovery; conference with T. Haynes and A. St. John re discovery requests.           1.7
  5/11/2018   Teleconferences with T. Frank re discovery requests.                                                                 0.3
  5/14/2018   Conference with A. St. John re discovery requests and revisions to letter.                                           0.4
  5/16/2018   Conference with A. St. John re response to discovery requests.                                                       0.2
  5/25/2018   Conferences with T. Frank, A. St. John and F. Bednarz re discovery.                                                  0.9
   6/1/2018   Review draft sur-reply in support of objection; conference with A. St. John re same.                                 0.4
              Review plaintiffs' filings re approval of settlement and fee request; conference with A. St. John re argument for
    6/4/2018 hearing on settlement and fee request.                                                                                0.5
Total                                                                                                                             31.5



Timekeeper: Anna St. John
  4/20/2018   Team call re Petrobras objection                                                                                    0.3
  4/25/2018   Conference with Mr. Frank re Petrobras objection.                                                                   0.3
  4/27/2018   Conference with Ms. Holyoak and Mr. Schulman re strategy for Petrobas.                                              0.3
  4/27/2018   Petrobas settlement analysis and case file reading and research.                                                    2.4
  4/30/2018   Analyze settlement, case history, including briefing on class definition, and relevant legal authorities.           5.0
  4/30/2018   Strategy call with Ms. Holyoak and Mr. Schulman.                                                                    1.1
   5/1/2018   Analyze case history and research legal authorities for purpose of drafting objection.                              1.1
   5/1/2018   Strategy call with Ms. Holyoak and Mr. Schulman.                                                                    0.7
   5/2/2018   Begin drafting adequacy section of objection.                                                                       1.6
   5/3/2018   Research and draft adequacy and predominance section of objection.                                                  2.8


                                                                         4
                          Case 1:14-cv-09662-JSR Document 902 Filed 10/11/18 Page 8 of 11
                             Case 1:14r~-l)~8i?t.-a!%~u~~~temgg?fo~~~ 14 !1!~~6{;~/(1~jl8 Page 6 of 9
                                                T1mesheets supporting Motion for an Award of
                                                           Attorneys' Fees (Dkt. 839)

 5/4/2018 Research and draft adequacy and predominance sections of objection.                                                     1.4
 5/6/2018 Research and draft adequacy and predominance sections of ob1ect1on.                                                     5.2
             Research and draft adequacy and predominance, settlement review standard, and class membership sections of
 5/7 /2018   objection.                                                                                                           7.9
 5/7/2018    Conference with Ms. Holyoak re ob1ection.                                                                            0.1
 5/8/2018    Draft declarations to support ob1ection; correspondence with Mr. Schulman re data for same.                          4.1
 5/8/2018    Conference with Mr. Schulman re ob1ection.                                                                           0.5
             Edit/cite check full objection and declarations and exhibits in support; draft introduction; communications with
 5/9/2018 team re same.                                                                                                           9.0
             Edit, finalize, and file objection, notices, and declarations with exhibits; communications with team re same;
5/10/2018 review local rules and PAO to ensure full compliance.                                                                   8.3
             Review letter and subpoena to Mr. Haynes from plaintiffs' counsel; send to and correspond with colleagues and
5/10/2018    Mr. Haynes re same.                                                                                                  0.5
5/10/2018    Teleconference with Mr. Frank re subpoena and strategy for responding.                                               0.3
5/11/2018    Analyze and begin outlining objections and response to subpoena; correspondence with colleagues re same.             3.3
5/11/2018    Conferences with Mr. Haynes and Ms. Holyoak re response to subpoena.                                                 1.7
5/13/2018    Draft letter to class counsel responding to subpoena.                                                                1.5
5/14/2018    Conference with Ms. Holyoak re discovery requests and revisions to letter.                                           0.4
             Edit, finalize, and send letter with production of two documents to class counsel; strategy re further response to
5/14/2018    discovery requests.                                                                                                  1.7
5/14/2018    Conference with Mr. Frank re response to discovery requests.                                                         0.1
5/14/2018    Prepare for conference call with court.                                                                              0.5
5/15/2018    Prepare for, participate in, and debrief conference call with Court.                                                 4.9
             Conference with Mr. Haynes and Mr. Frank re "concerns" raised by plaintiffs' counsel re standing and response to
5/15/2018    same.                                                                                                                0.8
5/15/2018    Draft response to class counsel letter re concerns over standing.                                                    0.4
5/16/2018    Respond to class counsel's letter motion for discovery.                                                              1.1
5/16/2018    Conference with Ms. Holyoak re discovery requests.                                                                   0.2
5/17/2018    Draft and send to Court response letter to plaintiffs' request for discovery with exhibits.                          7.7
             Draft supplemental declarations and redact proposed exhibits in response to discovery requests; communications
5/18/2018 with client and colleagues re same.                                                                                     4.2




                                                                       5
                       Case 1:14-cv-09662-JSR Document 902 Filed 10/11/18 Page 9 of 11
                          Case 1:1L\rR~d~~8i?r~%~urQ~~lt!ITTfcRfo~!Jrt6 1 14 ~~~6!;~/~~8 Page 7 of 9
                                               Timesheets supporting Motion for an Award of
                                                         Attorneys' Fees (Dkt. 839)

           Review filings, including plaintiffs' response to defendants' letter re billing issues and Hansen letter re release of
5/18/2018 non-covered transactions.                                                                                                 0.2
5/20/2018 Analyze court order re discovery and begin preparing response.                                                            0.4
5/20/2018 Analyze Dkt 814 response re overbilling                                                                                   1.0
5/20/2018 Conference with Mr. Haynes and Mr. Frank for purpose of responding to discovery requests.                                 0.9
5/20/2018 Draft supplemental declaration responding to discovery requests.                                                          1.1
          Draft supplemental declaration responding to discovery requests and cover letter for production; prepare and
5/21/2018 produce retainer agreement.                                                                                               3.8
5/21/2018 Correspondence with the court re in camera review of retainer agreement.                                                  0.2
5/22/2018 Prepare for conference call with court re retainer agreement.                                                             0.2
5/23/2018 Conference with Mr. Frank re discovery issues.                                                                            0.3
5/23/2018 Prepare for and participate m conference call with court re confidentiality of retainer agreement.                        1.5
5/23/2018 Edit supplemental declaration in response to discovery requests.                                                          0.1
5/23/2018 Draft and submit letter to court re confidentiality of retainer agreement.                                                2.8
5/24/2018 Discovery production and filing; communications with team re same.                                                        0.7
          Analyze local rules regarding procedure and timing for rebutting abusive ad hominem attacks and begin
5/25/2018 strategizing re same; correspondence with team re same.                                                                   0.6
5/25/2018 Review parties' replies in support of final approval and attorneys' fees; strategy re response.                           0.4
5/26/2018 Analyze parties' replies in support of settlement approval and fee request; strategy for response.                        0.7
5/28/2018 Analyze parties' replies in support of settlement approval and fee request.                                               0.5
5/29/2018 Prepare for call to request leave from court to file sur-reply; draft sur-reply.                                          3.4
5/30/2018 Draft sur-reply.                                                                                                          4.6
5/30/2018 Prepare for and participate in conference call with the Court re sur-reply.                                               0.3
5/30/2018 Conference with Mr. Schulman re strategy for fairness hearing.                                                            0.3
5/31/2018 Draft sur-reply.                                                                                                          2.0
5/31/2018 Conference with team re strategy for hearing and sur-reply.                                                               0.3
5/31/2018 Prepare for fairness hearing.                                                                                             0.3
 6/1/2018 Prepare for fairness hearing.                                                                                             1.7
 6/1/2018 Finalize and file sur-reply and conferences with Ms. Holyoak and Mr. Frank re same.                                       1.4
 6/2/2018 Prepare for fairness hearing.                                                                                             2.5
 6/3/2018 Prepare for fairness hearing.                                                                                             5.4
 6/4/2018 Prepare for fairness hearing; conferences with Ms. Holyoak and Mr. Frank re hearing.                                      4.0


                                                                      6
                        CaseCase
                             1:14-cv-09662-JSR    Document 902 Filed 10/11/18 Page 10 of 11
                                  1:1L\~-~~&i?r-a!~~u~~~1t!f®rfo~9N-o~ 14 f{!~§42/(1-~)l-8 Page 8 of 9
                                              Timesheets supporting Motion for an Award of
                                                         Attorneys' Fees (Dkt. 839)

    6/4/2018IAttend fairness hearing.                                                                      2.0
Total                                                                                                    124.6


Timekeeper: Adam Schulman
  4/27/2018 Correspondence with Melissa Holyoak and Anna St. John re objection                             0.3
  4/27/2018 Correspondence with team re settlement documents                                              0.1
  4/28/2018 Analyze settlement                                                                            0.7
  4/29/2018 Analyze settlement                                                                            0.5
  4/29/2018 Correspondence with Team re objection                                                         0.2
  4/30/2018 Analyze settlement                                                                            0.5
  4/30/2018 Correspondence with Team re objection                                                         1.2
  4/30/2018 Research foreign attorney lodestar                                                            2.1
   5/1/2018 Correspondence with Melissa Holyoak and Anna St. John re objection                            0.7
   5/2/2018 Research legal arguments for objection                                                        1.4
   5/3/2018 Correspondence/email with Melissa Holyoak re objection                                        0.7
   5/3/2018 Research megafund, multiplier, case law for objection                                         5.5
   5/4/2018 Outline objection                                                                             3.9
   5/7/2018 Research Brazilian actions in petrobras                                                       5.6
   5/7/2018 Analyze approval papers                                                                       1.9
   5/8/2018 Draft objection                                                                               7.1
   5/8/2018 Correspondence with Melissa Holyoak re objection                                              0.3
   5/8/2018 Correspondence with Anna St. John re objection                                                0.5
   5/8/2018 Draft and edit objection                                                                      3.0
   5/8/2018 Correspondence with Melissa re objection                                                      0.1
   5/8/2018 Review Judge Rakoff's class action fee decisions                                              0.4
   5/8/2018 Correspondence with Anna St. John re Haynes Declaration                                       0.1
   5/8/2018 Correspondence with Anna St. John re list of past cases                                       0.3
   5/9/2018 Edit objection                                                                                1.9
   5/9/2018 Correspondence with Ted Frank re declaration                                                  0.1
   5/9/2018 Correspondence with Anna St. John, Melissa Holyoak re objection                               0.1
  5/10/2018 Correspondence with Anna St. John re objection                                                0.1



                                                                    7
                         Case 1:14-cv-09662-JSR Document 902 Filed 10/11/18 Page 11 of 11
                             Case 1:1~~-~~a?r=a1%~urlit~~lt!mgmfo~~~ 14 ~~§~~/~jl-8 Page 9 of 9
                                                T1mesheets supporting Motion for an Award of
                                                          Attorneys' Fees (Dkt. 839)

  5/10/2018   Correspondence with Ted Frank re issues in other objection                                0.1
  5/10/2018   Correspondence with Anna St. John re redactions                                           0.1
  5/10/2018   Edit objection                                                                            0.8
  5/10/2018   Correspondence with Melissa Holyoak re objection                                          0.3
  5/10/2018   Review final draft of objection                                                           0.2
  5/10/2018   Correspondence with team re subpoena and review same                                      0.3
  5/11/2018   Review Ted Frank declaration in light of subpoena                                         0.1
  5/19/2018   Correspondence with Ted Frank re plaintiffs' response to Cleary letter                    0.1
  5/19/2018   Correspondence with Ted Frank re non-covered transactions                                 0.1
  5/24/2018   Correspondence with Anna St. John re discovery letter                                     0.1
  5/24/2018   Correspondence with Ted Frank and Anna St. John re decision on sealing retainer           0.2
  5/25/2018   Correspondence with Anna St. John re possible Rule 11 action                              0.1
  5/25/2018   Review final approval papers and correspondence with Team re same                         1.1
  5/30/2018   Correspondence with Anna St. John and Melissa Holyoak re hearing                          0.7
  5/30/2018   Review plaintiffs' response and draft memo for Anna St. John re fee issues for hearing    1.7
  5/31/2018   Correspondence with team re surreply                                                      0.3
  5/31/2018   Edit surreply                                                                             2.3
   6/1/2018   Correspondence with team re surreply                                                      0.2
Total                                                                                                  48.0




                                                                      8
